Controversy without action submitted on an agreed statement of facts.
From a judgment against the plaintiff he appeals.
This is a companion case to Green v. Asheville, ante, 516, and is controlled by what was said in that case, the only distinguishment in the fact situations of the two cases being that in the present case the plaintiff resides in what was formerly the town of Biltmore, while the plaintiff in the Green case resides in what was formerly the town of Kenilworth. The charters of both towns, Biltmore and Kenilworth, were repealed by the Greater Asheville Extension Act, and the city of Asheville thereupon assumed all outstanding obligations and liabilities of said towns and succeeded to all their assets, revenues, taxes, assessments, etc.
Affirmed. *Page 522